Citation Nr: 0729192	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for migraine 
headaches.  The claims file subsequently was transferred to 
the RO in Seattle, Washington.  In July 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.


FINDING OF FACT

Resolving all doubt, the competent medical evidence of record 
shows a relationship between the veteran's current diagnosis 
of migraines and active service.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows current diagnoses of migraine headaches 
since at least 1992.  An Army Medical Center emergency room 
record dated in October 1992 shows the veteran complained of 
headaches and blurred vision for approximately one week.  The 
assessment was migraine headaches.  It was noted that she had 
a history of migraine headaches.  Additional Army Medical 
Center records dated from June 1980 to October 1992 show 
complaints of headaches, hot flashes, and vertigo.  A 
November 1999 Army Medical Center record notes that the 
veteran described the unusual migraine experience with onset 
20 years ago but did not receive a diagnosis until recently.  
VA, private, and Army Medical Center records show the veteran 
continued to receive treatment for migraine headaches through 
2006.  An August 2006 letter from a private physician notes 
that the veteran had a history of migraine headaches since 
age 19 and had unusual symptoms associated with her headaches 
including dizziness, syncope, vertigo, and autonomic 
instability, manifested by diarrhea, nausea, sweating, and 
lightheadedness. 

The next issue is whether there is evidence of any in-service 
incurrence of migraine headaches.

The service medical records show complaints of headaches 
dated in May 1978, June 1978, and April 1979.  A January 1979 
medical record notes that the veteran complained that her 
birth control pills were making her sick and causing her to 
have a headache for the past two days.  An August 1979 
medical record notes complaints of hot flashes, sweating, 
vomiting, and diarrhea.  It was noted that she stopped taking 
her birth control pills 35 days prior.  In July 1977, a 
medical record notes the veteran had a history of striking 
her head two years ago.  However, there is no record of any 
pre-existing disability associated with this injury; so the 
veteran is considered sound at entry into service.  38 C.F.R. 
§ 3.304(b).

As the record shows current diagnoses of migraine headaches 
and in-service complaints of headaches, the determinative 
issue is whether there is a relationship between these.

The favorable evidence consists of a July 2007 letter from a 
private neurologist, which noted that she had been treating 
the veteran since 2006.  The veteran complained of hot 
flashes, which she reported she had suffered from since 
service.  The neurologist stated that the hot flashes were 
episodes of autonomic instability and the sweating episodes 
were a part of the veteran's migraine headache syndrome, 
which was a known variant.  The neurologist noted that the 
veteran provided her with the records from the Army Medical 
Center and told the neurologist that VA doctors had variously 
characterized her condition based on the same symptoms.  It 
was the neurologist's opinion that all of the descriptions 
described the veteran's migraine condition and disability.  
The neurologist further found that the condition was at least 
as likely as not the same as the in-service sweating 
episodes, which the veteran had consistently reported as hot 
flashes.  

A December 2004 VA examination report also noted that the 
veteran seemed to be suffering migraine headaches since 1978 
when she was on active duty in the military.  

The negative evidence consists of a February 2005 VA 
examination report, on which the examiner found that it was 
very questionable to establish any relationship between the 
veteran's current diagnosis of migraine headaches and her 
symptoms of hot flashes, dizziness, abdominal cramps in the 
right lower quadrant, vomiting, and diarrhea.  The examiner 
found that it was possible her complaints of hot flashes and 
dizziness along with her gastrointestinal symptoms might be 
related to her menstrual periods and not related to migraine 
headaches, as there was no documentation the veteran ever 
complained of headaches during her service.  This later 
statement is inconsistent with service medical records which 
clearly reflect complaints of headaches on at least three 
occasions.

The favorable evidence in this case outweighs the negative 
evidence.  The February 2005 negative opinion did not account 
for the fact the veteran had multiple complaints of headaches 
in service, as well as complaints of hot flashes and nausea, 
which have been related to migraine symptoms.  The record 
also shows chronic complaints of headaches, vertigo, and hot 
flashes since discharge in 1980 until the first diagnosis of 
migraines in 1992, as well as a positive medical opinion 
relating the veteran's current diagnosis of migraines to the 
complaints in service.  Therefore, all doubt is resolved in 
the veteran's favor and service connection for migraine 
headaches is warranted.

The veteran's claim for service connection for migraine 
headaches has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for migraine headaches is 
granted, subject to the rules and payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


